Title: From Thomas Jefferson to James Callaway, 5 April 1781
From: Jefferson, Thomas
To: Callaway, James



Sir
In Council April 5th. 1781

Before you receive this a circular letter will I expect have come to your hands from me accompanied by a resolution of Council for suspending your Draft till further order. It is intended to be revived when all your Militia shall be returned. It is our opinion that such of the Conspirators as knew of the Act of pardon and failed to comply with the Condition of it by taking the Oath of fidelity before the last Day of February, and those who did not know of it and on being informed shall refuse to take the Oath ought to be put into a due Course of prosecution.
Your proceedings for the Assistance of General Greene meet our highest Approbation. On receiving information from him dated  the 23d of the last Month, that the Virginia Militia were about to leave him, we were obliged to call for more Militia to go to his Aid. Your County was called on for a fourth of it’s Militia. Those you may have lately sent will be counted as part. I cannot say they will be wanting no more than precisely a Month tho’ I do not expect they will. The New Levies in those Counties which for that very purpose were kept undisturbed ’till they could get through their Draft, and the Pensylvania Line may both be expected to join General Greene within a Month. I am &c,

T. J.

